Citation Nr: 0911187	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including as secondary to service-connected 
chronic eczema of both legs.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The Veteran was not diagnosed with a psychiatric 
disability for over 20 years after service.

2.  The mental health evaluations of record fail to relate 
the Veteran's psychiatric disabilities to service or to his 
service-connected chronic eczema of both legs.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability, including as secondary to service-connected 
chronic eczema, have not been met.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were satisfied by 
letters dated in May 2004 and November 2007.  As to VA's duty 
to assist, the Veteran's service medical records and VA 
treatment records have been obtained.  No available evidence 
identified by the Veteran as relevant has not been obtained.  
The Veteran was afforded a VA mental disorders examination 
during the pendency of the instant claim, and he testified at 
a hearing before the undersigned Veterans Law Judge.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

At his Board hearing, the Veteran testified that his service-
connected chronic eczema has negatively affected his quality 
of life, causing him to isolate himself.  He testified that 
his condition causes him to constantly scratch himself, and 
he finds that people are taken aback by his eczema and assume 
that it is a result of a more serious disease such as AIDS.  
The Veteran is service-connected for chronic eczema of both 
of his lower legs, which is currently rated 60 percent 
disabling.

The Veteran's service medical records contain no psychiatric 
treatment or notation of any psychiatric disability at 
separation.  His personnel records reflect that he was 
discharged from service after failing a drug test and 
resisting any rehabilitative measures, and his post-service 
medical records reflect his continued illegal drug use, as 
reflected by treatment records beginning in November 1983 
until approximately October 2003 (when he experienced a 
cerebrovascular accident which was related to cocaine use).  

A January 2002 VA psychiatric treatment note reflects a 
diagnosis of anxiety disorder, not otherwise specified.  The 
Veteran underwent a VA mental disorders examination in March 
2002, during which the Veteran reported an addiction history 
dating back to 1974, and the examiner noted a diagnosis of 
heroine dependence and a history of alcohol and cocaine 
abuse, all reported to be in remission.  The examiner stated 
that because the Veteran had a long-standing history of 
substance abuse with repeated treatment, it was difficult to 
diagnose any other condition at that time, noting a diagnosis 
of personality disorder, not otherwise specified. The Veteran 
also underwent a VA skin diseases examination in March 2002.  
The corresponding examination report reflects the examiner's 
opinion that it is unlikely that the Veteran's eczema is the 
primary cause of his depression, noting that the Veteran's 
other more significant stressors (namely financial and 
relationship stressors) were more likely to have either 
caused or contributed to the Veteran's depression.

A May 2005 VA treatment record reflects that the Veteran 
requested to resume an anti-depressant medication, and a June 
2007 VA treatment record reflects that the Veteran's report 
that he has a nervous condition which causes him to scratch 
himself when he becomes anxious.

The Veteran underwent another VA mental disorders examination 
in December 2007, during which the Veteran reported feeling 
depressed and fatigued, which he thinks may be aggravated by 
his hepatitis C.  The Veteran also reported frequent itching 
and scratching when he is feeling anxious.  The examiner 
noted diagnoses of depressive disorder, not otherwise 
specified, and polysubstance and alcohol dependency in full 
sustained remission according to the Veteran.  The examiner 
opined that the Veteran's depression is neither secondary to 
nor aggravated by his eczema, nor is it directly related to 
service; the examiner noted that the Veteran had no mental 
health treatment or reference to a mental health condition 
while in service, and the Veteran first sought help for his 
substance addiction in 1984 and was not diagnosed with a 
psychiatric disability until after 2000.  The examiner 
further stated that during he examination, the Veteran 
primarily reported depression relating from his loss of 
function after his stroke (not as a result of his eczema).

Finally, a letter received in August 2008 from a VA 
dermatologist states that she cannot comment on the Veteran's 
diagnosis of depression (as that is not her area of 
expertise); however, eczema has been linked to patient 
quality of life and depression, and therefore, it is possible 
that it the Veteran's eczema is as likely as not linked to 
his depression.  

The Veteran's service medical records fail to reflect that he 
developed a psychiatric disorder in service or shortly 
thereafter, and his post-service medical records do not 
reflect a diagnosis of a psychiatric disorder until 2002, 
more than 20 years after service.  Moreover, the Veteran's 
December 2007 VA examination report reflects the examiner's 
opinion that the Veteran's psychiatric disability is not 
related to service, and the Veteran's has not submitted a 
medical opinion relating his psychiatric disability directly 
to service.  Accordingly, there is no basis for establishing 
direct service connection for a psychiatric disability (and 
therefore no basis for service-connecting any disabilities 
the Veteran contends are secondary to a psychiatric 
disability, including his cerebrovascular accident).

Turning next to the Veteran's contention that his eczema has 
contributed to his psychiatric disability, the totality of 
the evidence fails to support his contention.  While a VA 
dermatologist has opined that it is possible that the 
Veteran's depression is related to his service-connected 
eczema, the possibility that one condition is related to 
another does not equate to an affirmative medical nexus 
opinion.  Moreover, there is no evidence that the 
dermatologist examined the Veteran, and VA mental health 
examiners who have examined the Veteran have consistently 
found that his depression is not related to his eczema.  
Finally, the Veteran's treatment records fail to reflect that 
the Veteran has ever reported anxiety, depression, or any 
other psychiatric disability as the result of his eczema.

Accordingly, the evidence fails to reflect that the Veteran 
has a psychiatric disability, as a result of either service 
or his service-connected eczema.  Therefore, the Veteran's 
appeal is denied.





ORDER

Service connection for a psychiatric disorder including as 
secondary to service-connected eczema of both legs, is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


